Citation Nr: 1529157	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  15-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to non-service connected burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had active duty service from October 1952 to January 1956.  He died in August 2011.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that denied the appellant's claim for non-service connected burial benefits.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the appellant's claim.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeal with the exception of the November 2011 Application for Burial Benefits and the May 2012 administrative decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in August 2011 while a patient in a private hospital, and he was cremated.  The appellant's application for non-service connected burial benefits was received in November 2011.

2.  The Veteran was not receiving any VA compensation or pension benefits at the time of his death.

3.  There was no original or reopened claim for VA compensation or pension benefits pending at the time of the Veteran's death.

4.  The Veteran was not discharged from service due to a disability incurred or aggravated in the line of duty. 

5.  The Veteran's body was not unclaimed, and the appellant paid cremation expenses. 

6.  The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for payment of non-service connected burial benefits have not been met.  38 U.S.C.A. §§ 2302-2308 (West 2014); 38 C.F.R. §§ 3.1600-3.1610 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

In connection with the claim decided herein, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy fundamental due process owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 

II.  Analysis

The appellant is seeking entitlement to non-service connected burial benefits.  The Veteran died in August 2011 and he was cremated.  The appellant filed an Application for Burial Benefits (VA Form 21-530) in November 2011.

A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of the deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1600.  Certain amounts are payable if a veteran dies as a result of a service-connected disability or disabilities, as set forth in 38 C.F.R. § 3.1600(a).  In this case, there is no factual finding of a claim, or any other indication, that the Veteran's death was related to service.  The appellant, in the November 2011 VA Form 21-530, indicated that she was not claiming that his cause of death was due to service.  As such, these provisions are inapplicable.

If a veteran's death is not service connected, a burial allowance may be paid if one of the following conditions is met: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; or (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, a burial allowance may be paid if a veteran dies from non-service connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605.

An application for non-service connected burial and funeral expenses must be filed within two years after the burial or cremation of the Veteran's body.  38 U.S.C.A.    § 2304; 38 C.F.R. § 3.1601(a).   This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f), which is inapplicable in this case, as the Veteran was cremated.  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a).

Here, the appellant's claim for reimbursement of non-service connected burial benefits was timely filed in November 2011; however, the Board finds that the criteria for payment of non-service connected burial benefits under 38 C.F.R.          § 3.1600(b) and (c), have not been met.

Specifically, the Veteran is not shown by the record to have been granted service connection for any disability at the time of his death in August 2011, and he was not receiving any VA compensation or pension benefits.  Further, the evidence does not reflect that there was an original or reopened claim for either benefit pending at the time of his death, nor does the appellant claim that any such claim was pending. Additionally, the Veteran is not shown to have been discharged or released from active service for a disability incurred or aggravated in the line of duty nor was his body held by a State. 

The appellant, while acknowledging that the Veteran died while in a private hospital, argues that reimbursement of non-service connected burial benefits is warranted since the Veteran was to be transferred to a VA medical facility when stable.  In her June 2012 notice of disagreement, the appellant stated that the Veteran died at a private facility while being stabilized for Life Flight Transport to a VA hospital.  The Board notes that the Veteran's Certificate of Death indicates that he died of a myocardial infraction while inpatient at a private hospital.

The evidence shows that the Veteran was hospitalized at a private hospital at the time of his death.  The regulations are very specific in these circumstances.  The Veteran did not die while in a VA Medical Center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.  Neither the appellant nor her representative have provided any regulatory or statutory support for their contention that non-service connected burial benefits was warranted as the Veteran expired while being prepared for transport to a VA facility.

In sum, the applicable legal authority states that non-service connected burial benefits may be paid if a veteran dies from non-service connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  In this case, the Board finds that because the Veteran was not properly admitted to a VA facility for hospital, nursing home or domiciliary care, nor was he traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment or care, the appellant is not entitled to non-service connected burial benefits.

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  The legal authority pertaining to non-service connected burial benefits is prescribed by Congress and implemented via regulations enacted by VA, and neither the AOJ nor the Board is free to disregard laws and regulations enacted for the administration of VA programs.  38 U.S.C.A. § 7104(c); 38 C.F.R.               § 20.101(a).   Therefore, the appellant's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to non-service connected burial benefits is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


